     Case 2:20-cv-01184-TLN-AC Document 11 Filed 07/08/20 Page 1 of 2

 1                                   UNITED STATES DISTRICT COURT
 2                              EASTERN DISTRICT OF CALIFORNIA
 3                                       SACRAMENTO DIVISION
 4   COMMODITY FUTURES TRADING
     COMMISSION,
 5
                        Plaintiff,
 6                                                 Civil Action No. 2:20-cv-01184-TLN-AC
            v.
 7
     FINANCIAL TREE dba FINANCIAL
 8   TREE TRUST, et al.                            ORDER GRANTING
 9                                                 PLAINTIFF COMMODITY FUTURES
                        Defendants.                TRADING COMMISSION’S
10                                                 MOTION TO UNSEAL CASE

11

12          Pursuant to Local Rule 141(b), Plaintiff Commodity Futures Trading Commission
13
     (“Commission”) moved this Court for an order temporarily sealing this new civil action on June
14
     15, 2020. The Commission requested that its new civil action be sealed until the earlier of (1)
15
     seventy-two (72) hours (excluding weekends) following issuance of the requested ex parte
16

17   statutory restraining order (“SRO”) or (2) when counsel for the Commission informs the Clerk of

18   Court that the seal is no longer necessary. For good cause shown, this Court granted the

19   Commission’s motion to temporarily seal the matter on June 17, 2020, and entered the SRO on
20
     July 2, 2020. The Commission now asks the Court to unseal the matter because the seal is no
21
     longer necessary and the limited duration of time requested for the seal has elapsed.
22

23
            THEREFORE, for good cause shown:
24

25          The clerk of Court is directed to unseal the case.

26          IT IS SO ORDERED.
27

28
                                                      1
                                ORDER GRANTING MOTION TO UNSEAL CASE
     Case 2:20-cv-01184-TLN-AC Document 11 Filed 07/08/20 Page 2 of 2

 1   DATED: July 8, 2020
 2                                              Troy L. Nunley
                                                United States District Judge
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
                           ORDER GRANTING MOTION TO UNSEAL CASE
